Citation Nr: 1530234	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right thumb injury.  

2.  Entitlement to service connection for residuals of a left thumb injury.  

3.  Entitlement to service connection for a bilateral eye disability, to include photophobia, dry eye syndrome and keratoconjunctivitis sicca.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986 and from January 1989 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the claim file was transferred to the RO in Roanoke, Virginia.  

In March 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the reasons explained below, the Board finds that the evidence of record is inadequate for determining the Veteran's claims of entitlement to service connection for residuals of right and left thumb injuries, as well as for a bilateral eye disability.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

During his March 2015 Travel Board hearing, the Veteran testified that he served at the Butzbacabach Air Force Base during his first period of service and at the Wiesbaden Air Force Base during his second period of service and that he received treatment at hospitals and other medical facilities for the claimed disabilities.  The Veteran's service treatment records demonstrate that he received treatment at "USADC, Butzbach."  Accordingly the Board interprets the Veteran's testimony as demonstrating that he served at a base located at "Butzbach," despite the alternate spelling he provided during the March 2015 hearing.  During the course of his appeal, service treatment records not previously of record were added to the record; however, it is unclear that appropriate efforts were taken to obtain complete service treatment records, to include requesting records from the military medical facilities directly.  VA should request a complete copy of the Veteran's service treatment records, including records of any hospitalizations at any of the facilities on the Air Bases identified by the Veteran.  38 C.F.R. § 3.159(c).  

With regard to the Veteran's claim for a bilateral eye disability, during his hearing, the Veteran testified that he injured both eyes when they were splashed with battery acid and that he now has light sensitivity, headaches and dry eyes as a result.  

Service treatment records do indicate that he injured his right eye in December 1985 when battery acid was splashed into it.  There are no subsequent treatment records regarding the Veteran's right eye injury or any left eye injury.  It was also noted at the time of his June 1982 entrance examination that he had a lazy left eye.  An August 1982 physical profile indicated that the Veteran was not to be assigned duty where binocular vision was required because of his diagnosed left eye amblyopia.  

At his August 2011 VA examination, the Veteran appears to have complained of photophobia in the right eye after the initial injury, but denied any right eye pain or double vision.  The examiner opined that it was less likely than not that the Veteran's complaints of photophobia were a result of chemical injury to the right eye in service, noting that the examination two days following that injury showed normal vision and no eye injection in the right eye.  

A July 2012 private physician's evaluation of the Veteran's eyes noted his complaint of sensitivity to light in both eyes.  He indicated that it had been an ongoing problem for 10 to 15 years after a battery exploded and injured his eyes in 1985.  He also complained of burning in his eyes and frequent tearing.  The examiner's impression was dry eye syndrome and keratoconjunctivitis sicca in both eyes.  

The August 2011 VA examination report does not indicate diagnoses of dry eye syndrome or keratoconjunctivitis sicca and there are no current etiology opinions of record regarding these diagnosed disabilities.  The Veteran should be afforded another VA examination of his eyes to address the etiology of his subsequently diagnosed dry eye syndrome and keratoconjunctivitis sicca and any other bilateral eye disability that may be present.  38 U.S.C.A. § 5103A; Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claims for service connection for residuals of injuries to both thumbs, the Veteran testified that he initially injured both thumbs sometime in 1983, and later injured only the right thumb.  He testified that he was not currently receiving any treatment for these disabilities, but continued to have constant pain in both thumbs.  

Service treatment records indicate the Veteran injured his left wrist in April 1983 with minimal range of motion and numbness in the fingers.  His left arm was immobilized in a sling until X-ray studies were performed to rule out any fractures.  The Veteran later submitted service treatment records that were not previously of record, which show he jammed his right thumb in February 1991.  He was later placed on physical profile in April 1991 because of right thumb/hand pain.  

The Veteran has not been afforded a VA examination regarding the etiology of his current right and left thumb disabilities.  In light of the evidence of inservice injuries to the left wrist with possible involvement of the left thumb and later to the right thumb, as well as his current complaints, a remand for VA examination of the right and left thumbs is necessary.  38 U.S.C.A. § 5103A; Mclendon, supra.   

Finally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claim file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's service treatment records that are not currently associated with the claim file, including hospital records pertaining to the Veteran at Butzbach Air Force Base during his period of service from July 1982 to July 1986, and at Wiesbaden Air Force Base during his period of service from January 1989 to July 1992.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to identify all medical providers who have treated him for his right and left thumb disabilities, as well as his bilateral eye disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.

3.  After undertaking the above development to the extent possible, schedule the Veteran for a VA eye examination by an appropriate medical professional to determine the nature and etiology of his bilateral eye disorder, including diagnosed photophobia, dry eye syndrome and keratoconjunctivitis sicca.  All studies and tests deemed necessary by the examiner are to be performed.  A copy of this remand and all relevant medical records should be made available to the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral eye disability, if found to be present, is related to service, to include the December 1985 right eye injury.  

The VA examiner must comment on all evidence of record, including the July 2012 private evaluation indicating diagnoses of dry eye syndrome and keratoconjunctivitis sicca and noting the Veteran's history of symptoms since the 1985 inservice injury.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any right and/or left thumb disability, found to be present.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner must answer the following questions:

(a)  Does the Veteran currently have any diagnosed right and/or left thumb disability?  

(b)  If the answer is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed right and/or left thumb disability had its onset in service or is otherwise related to service, or any incident therein?  

The VA examiner must comment on evidence of an April 1983 left wrist injury in service and a February 1991 right thumb injury in service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




